DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 depends from claim 1, and recites the limitation "the base portion" in line 1. There is insufficient antecedent basis for this limitation in the claim. Since “a base portion” is first recited in claim 13, a best-deemed interpretation is made, and claim 16 is interpreted to depend from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 10 – 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 7,081,675 B2, prior art of record) in view of Sammakia et al. (US 8,518,304 B1, prior art of record) and Paik et al. (KR 10-2011-0035067, prior art of record, see supplied machine English translation).
Regarding claim 1, Yim discloses an anisotropic conductive film (e.g. figure 4B, col. 9, line 16) comprising: 
a first resin insulating layer disposed over a first surface of a conductive layer (e.g. first resin insulating layer 242, col. 9, lines 42 – 43, over first (top) surface of conductive layer 244, col. 9, lines 52 - 54); and
a second resin insulating layer disposed over a second surface of the conductive layer (e.g. second resin insulating layer 246, col. 9, lines 60 – 67, over second (bottom) surface of conductive layer 244), 
wherein the conductive layer is disposed between the first resin insulating layer and the second resin insulating layer (as seen in figure 4B) and comprises a base layer (base layer referred to as “second resin composition” (i.e. the resin portion of layer 244), col. 9, lines 52 -54. See also col. 6, lines 17 – 27), and a plurality of conductive particles arranged in the base layer (e.g. as seen in figure 4B, plurality of conductive particles 243 in resin base layer, col. 9, lines 53 – 54. See also col. 6, lines 36 – 39) and,
wherein the first resin insulating layer and the second resin insulating layer each comprise a same material (e.g. as anticipated or obvious with respect to col. 9, lines 62 – 65, which states that the second resin insulating layer 246 is formed by coating the conductive layer 244 “with the nonconductive first resin composition”, which is the same material used to form the first resin insulating layer 242, as disclosed in col. 9, lines 42 – 43) and have different thicknesses from each other (e.g. as seen in figure 4B, and disclosed in col. 10, lines 5 – 7).
Yim is silent with respect to disclosing each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape.
Sammakia discloses each of a plurality of analogous conductive particles (e.g. figures 4A, 4B, 4C, 5, 6e, conductive particles 20, col. 6, line12) comprise a plurality of needle-shaped protrusions (e.g. needle-shaped protrusions 50, col. 6, line 13 and lines 45 – 50) each having a conical shape (e.g. as seen in figures 4A – 4D, and col. 6, lines 48 – 50. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04 (IV) (B)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim such that each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape since Yim discloses a plurality of conductive particles within a conductive film, and Sammakia discloses a conductive film comprising a plurality of conductive particles such that each of the plurality of conductive particles comprising a plurality of needle-shaped protrusions each having a conical shape. One would have been motivated to have each of the plurality of conductive particles with a plurality of needle-shaped protrusions each having a conical shape in order to reduce thermal interface 
Yim is also silent with respect to disclosing a nano fiber connecting the plurality of conductive particles to each other.
Paik discloses a nano fiber connecting a plurality of analogous conductive particles to each other (e.g. abstract with respect to figure 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim such that a nano fiber connects the plurality of conductive particles to each other since Yim in view of Sammakia disclose the plurality of conductive particles in an anisotropic conductive film, and Paik discloses a plurality of conductive particles in an anisotropic conductive film such that a nano fiber connects the plurality of conductive particles to each other. One would have been motivated to have a nano fiber connecting the plurality of conductive particles to each other in order to provide selective conduction between electrodes in an ultra-fine pitch device with a low-cost solution, as discussed by Paik (e.g. “Purpose” section).
Regarding the limitation “the nano fiber comprises a material having a glass transition temperature higher than a glass transition temperature of each of the first resin insulating layer and the second resin insulating layer, and a melting point lower than a melting point of the plurality of conductive particles”, the prior art of Paik discloses the nano fiber is formed of a same material as that disclosed in the current application (e.g. the last paragraph under the second entitled “PROBLEM SOLVING MEANS” discloses the nano fiber may the nano fiber comprises a material having a glass transition temperature higher than a glass transition temperature of each of the first resin insulating layer and the second resin insulating layer, and a melting point lower than a melting point of the plurality of conductive particles” this is considered a statement of the inherent properties of the materials of the device. The prior art of Paik and Yim anticipates or renders obvious the claimed materials, as cited above, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, it has been held that 

Regarding claim 2, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein each of the plurality of conductive particles comprises a core having elasticity and a base portion including a metal material and surrounding the core (Sammakia: as seen with respect to figure 4A, and disclosed in col. 6, lines 36 - 38 and lines 45 - 46), and wherein the plurality of needle-shaped protrusions are arranged over the base portion (Sammakia: e.g. as seen in figure 4A and disclosed in col. 6, lines 42 - 43).

Regarding claim 3, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 2, wherein the base portion and the plurality of needle-shaped protrusions are integrally formed and each comprise a same material (e.g. as anticipated or rendered obvious with respect to figure 4A of Sammakia).

Regarding claim 4, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the plurality of conductive particles are spaced apart from each other (e.g. as seen in figure 4B of Yim and figure 5 of Sammakia).

Regarding claim 5, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the nano fiber comprises a non-conductive polymer material (e.g. as disclosed in Abstract of Paik), the non-conductive polymer material surrounding the plurality of conductive particles (e.g. as seen in figures 2a – 2c of Paik).

Regarding claim 6, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, as cited above, wherein the base layer has a film form (Yim: as seen in figure 4B, base layer of conductive layer 244 has a film form), and wherein the plurality of conductive particles are arranged not to overlap each other in a plan view (e.g. as seen in figures 2 and 5 of Sammakia, conductive particles 20 are not overlapped when looking down from above (i.e. plan view). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim such that the plurality of conductive particles are arranged not to overlap each other in a plan view since Yim discloses forming the conductive particles between opposing layers, and Sammakia discloses forming conductive particles between opposing layers such that the plurality of conductive particles are arranged not to overlap each other in a plan view. One would have been motivated to have the plurality of conductive particles arranged not to overlap each other in a plan view in order to form a thin layer of conductive particles, while maintaining contact between the conductive particles and opposite layers).

Regarding claim 7, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the first resin insulating layer directly contacts the base layer on the first surface and the second resin insulating layer directly contacts the base layer on the second surface (as seen in figure 4B of Yim, whereby the first resin insulating layer 242 directly contacts the base layer of 244 on the first (top) surface and the second resin insulating layer 246 directly contacts the base layer of 244 on the second (bottom) surface).

Regarding claim 10, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the plurality of needle-shaped protrusions comprises a conductive material, and wherein a melting point of the plurality of needle-shaped protrusions is higher than that of the nano fiber (e.g. Sammakia discloses in col. 6, lines 45 – 47 that the needle-shaped protrusions 50 comprise a conductive material, such as metal, whereby Yim discloses in col. 6, lines 39 – 42 that the conductive material may be Ni or Au, which is the same conductive material as disclosed in ¶ [0047] of the current application. Further, as cited above, Paik discloses the nano fiber is formed of a same material as that disclosed in the current application. It has been held that when the prior art discloses the structure (such as the claimed materials) of the claimed invention, a prima facie case of anticipation or obviousness of the properties of the device, such as a melting point of the 

Regarding claim 11, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein a height of the plurality of needle-shaped protrusions ranges from about 300 nm to about 500 nm (e.g. Sammakia discloses in col. 6, lines 42 – 45 that the height of the plurality of needle-shaped protrusions ranges from about 1 nm to 200 nm. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim in view of Sammakia and Paik such that a height of the plurality of needle-shaped protrusions ranges from about 300 nm to about 500 nm since Sammakia discloses the height of the plurality of needle-shaped protrusions ranges from about 1 nm to 200 nm, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. . One would have been motivated to have a height of the plurality of needle-shaped protrusions ranging from about 300 nm to about 500 nm in order to optimize the connections of the needle-shaped protrusions to the surrounding conductive layers and adjacent conductive particles).

Regarding claim 12, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein a melting point of the base layer is lower than those of the plurality of conductive particles (e.g. Yim discloses the base layer 244 to be formed of epoxy (e.g. col. 6, liens 17 – 25), which is the same material for the base layer of the current application, as disclosed in ¶ [0052] of the as-filed specification. Further, Yim discloses in col. 6, lines 39 – 42 that the conductive particles 50 may be Ni or Au, which is the same conductive material as disclosed in ¶ [0047] of the current application. It has been held that when the prior art discloses the structure (such as the same materials) of the claimed invention, a prima facie case of anticipation or obviousness of the properties of the device, such as the melting point of the base layer being lower than those of the plurality of conductive particles, has been established. See MPEP 2112.01).

Regarding claim 17, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, wherein the plurality of conductive particles arranged in the base layer arranged in a single layer in a cross section view (Yim: figure 4C (and figures 5C and 6C) shows the plurality of conductive particles 243 in a single layer in the base layer 244 between elements 222 and 232. Sammakia: figure 5 sows plurality of conductive particles 20/52 in base layer 16 arranged in a single layer).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Sammakia and Paik, as applied to claim 1 above, and further in view of Lee (US 2010/0050792 A1).
 Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, as cited above, but are silent with respect to disclosing the nano fiber has a zigzag pattern in a plan view.
Lee discloses a nano fiber having a zigzag pattern in a plan view (e.g. as seen in figure 2B, nano fiber 23 has a zigzag pattern in the plan view, ¶ [0033])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim in view of Sammakia and Paik such that the nano fiber has a zigzag pattern in a plan view since Paik discloses forming the nano fiber on a substrate to extend in directions in a plan view, and Lee discloses an analogous nano fiber may be formed on a substrate extending in directions in a plan view such that the nano fiber has a zigzag pattern in the plan view. One would have been motivated to have the nano fiber with a zigzag pattern in a plan view in order to form regularly spaced nano fiber patterns, thereby providing regularly spaced conductive particles of Yim.

Claims 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Sammakia and Paik, as applied to claim 1 above, and further in view of Namiki et al. (US 2015/0353781 A1).
Regarding claim 13, Yim in view of Sammakia and Paik disclose the anisotropic conductive film of claim 1, as cited above. Sammakia further discloses each of the plurality of conductive particles comprises a core (e.g. figure 4B, core 20) and a base portion surrounding the core (figure 4A, base portion of element 50, as seen in annotated figure below), and wherein the plurality of needle-shaped protrusions are arranged over the base portion (e.g. as seen in annotated figure 4A of Sammakia below).
Yim, Sammakia and Paik are silent with respect to disclosing the core comprises a non-conductive core.
Namiki discloses an analogous device (e.g. figures 1(a) and 1(b)), wherein each of the plurality of conductive particles comprises a non-conductive core and a base portion surrounding the core (as seen in figure 1(b), conductive particles 1 comprise a non-conductive core 2 and a base portion 3 surrounding the core, as disclosed in ¶ [0064] – [0068]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yim in view of Sammakia and Paik such that each of the plurality of conductive particles comprises a non-conductive core and a base portion surrounding the core since Yim in view of Sammakia disclose each of the plurality of conductive particles comprises a core and a base portion surrounding the core, and Namiki discloses an analogous plurality of conductive particles comprising each of the plurality of conductive particles comprises a core and a base portion surrounding the core, whereby the core is a non-conductive core. One would have been motivated to have the core as a non-conductive core in order to form an elastic core able to be readily squeezed and deformed to allow for better electrical connection of the plurality of conductive particles between electrodes, as seen in the figures of Yim, Sammakia and Namiki.

    PNG
    media_image1.png
    327
    373
    media_image1.png
    Greyscale


Regarding claim 14, Yim in view of Sammakia, Paik and Namiki disclose the anisotropic conductive film of claim 13, wherein the base portion and the plurality of needle-shaped protrusions comprise a same material (e.g. as seen in annotated figure 4A of Sammakia above, the base portion and the needle-shaped protrusions are of the same material 50).

Regarding claim 15, Yim in view of Sammakia, Paik and Namiki disclose the anisotropic conductive film of claim 13, wherein melting points of the base portion and the plurality of needle-shaped protrusions is higher than that of the nano fiber (e.g. Sammakia discloses in col. 6, lines 45 – 47 that the base portion and the needle-shaped protrusions 50 comprise a conductive material, such as metal, whereby Yim discloses in col. 6, lines 39 – 42 that the conductive material may be Ni or Au, which is the same conductive material as structure (such as the claimed materials) of the claimed invention, a prima facie case of anticipation or obviousness of the properties of the device, such as the melting points of the base portion and the plurality of needle-shaped protrusions being higher than that of the nano fiber, has been established. See MPEP 2112.01).

Regarding claim 16, Yim in view of Sammakia, Paik and Namiki disclose the anisotropic conductive film of claim 13 (see 112 rejection above), wherein the base portion and the plurality of needle-shaped protrusions comprise a metal (e.g. as seen in annotated figure 4A of Sammakia above, the base portion and the needle-shaped protrusions are of the same material 50, which is disclosed in col. 6, lines 45 – 46 of Sammakia to comprise a metal).

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. At present, the prior art of Yim et al. (US 7,081,675 B2, prior art of record) in view of Sammakia et al. (US 8,518,304 B1, prior art of record) and Paik et al. (KR 10-2011-0035067, prior art of record, see supplied machine English translation) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 to recite “the nano fiber comprises a material having a glass transition temperature higher than a glass transition temperature of each of the first resin insulating layer and the second resin insulating layer, and a melting point lower than a melting point of the plurality of conductive particles”, and argue that the prior art of record does not teach such a limitation. The Examiner respectfully disagrees. The Examiner acknowledges that the prior art of Yim and Paik do not explicitly teach the newly amended claim limitation, however the Examiner submits that the limitation is directly towards the properties of the materials of the nano fiber, first resin insulating layer, second resin insulating layer, and plurality of conductive particles. The Examiner submits that the prior art of Paik discloses the nano fiber is formed of a same material as that disclosed in the current application. In particular, the last paragraph under the second entitled “PROBLEM SOLVING MEANS” discloses the nano fiber may be formed from various materials, including polyamide or polyvinylidene fluoride, both of which are the same materials that may be used to form the nano fiber of the current application, as disclosed in ¶ [0049] of the as-filed specification. Further, the prior art of Yim discloses the first resin layer and the second resin layer are formed of a same material as that disclosed in the current application (e.g. col 6, lines 17 – 25 of Yim disclose that epoxy may be used for the resin layers, which is a same material that is disclosed in ¶ [0053] to be used for the first and second resin insulating layers). Yim also discloses in col. 6, lines 39 – 42 that the conductive particles may be Ni or Au, which is the same conductive particles as disclosed in ¶ [0047] of the current application. 
As stated above, the Examiner finds that the limitation “the nano fiber comprises a material having a glass transition temperature higher than a glass transition temperature of each of the first resin insulating layer and the second resin insulating layer, and a melting point lower than a melting point of the plurality of conductive particles”  is a statement of the inherent properties of the materials of the device. The prior art of Paik and Yim anticipates or renders obvious the claimed materials, as cited above, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. Therefore, the Examiner finds that Yim in view of Paik render obvious the newly amended claim limitation, and, hence, the Examiner finds that Yim in view of Sammakia and Paik render obvious the claimed invention of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892